DETAILED ACTION
Claims 1-3,5-17 of U.S. Application No. 16671265  are presented for examination out of which Independent claim 1 and dependent claims 2, 10 have been amended, new dependent claim 15-17 are added and claim 4 is cancelled as per filing on 8.9.22. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 was rejected in Office Action dated 5.26.22 under 35 U.S.C 102(a)(2) as being anticipated by Hong. The Applicant has argued in their argument filed on 8.9.2022 that  amended independent claim 1 is patentable. Examiner agrees with the argument specifically “Furthermore, independent Claim 1 has been amended to recite the features that the auxiliary bearing is coupled with a portion of the axle adjacent to the second end, the auxiliary bearing and the bearing are spaced apart from each other by a distance in the axial direction, the second rotating part includes an inner space, the bearing is partially received in the inner space, and the auxiliary bearing is received in the inner space " . Neither Hong nor Hong in view of Bogage and/or Lin, Kikkawa, Hanna, Yin, Chiba, Noble, Best disclose all of the limitations as disclosed in amended claim 1. 
Therefore, amended claim 1 is allowed.
Claims 2-3, 5-17 are allowed as they are dependent on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832